Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are pending.
  	In view of the Appeal Brief filed on 2/28/2020, PROSECUTION IS HEREBY REOPENED. A Non-Final rejection is set forth below.

To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627                                                                                                                                                                                                     
Action Summary
The rejection of claims 1-12 under 35 U.S.C. 103 as being unpatentable over St. Laurent (U.S. Publication 2013/0089577)(hereinafter “Laurent”) and/or King-Smith (hereinafter Smith)(U.S. Patent 8,470,886) in view of Cheng (U.S. Patent 4,746,515) is withdrawn.

Response to Arguments
Applicant’s arguments with respect to Laurent and Chen have been considered but are moot because the new ground of rejection does not rely on Laurent nor Chen reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue several pieces of case law as evidence of non-obviousness over the over St. Laurent (U.S. Publication 2013/0089577)(hereinafter “Laurent”) and/or King-Smith (hereinafter Smith)(U.S. Patent 8,470,886) in view of Cheng (U.S. Patent 4,746,515).  Since, this rejection has been withdrawn, these arguments are moot.

Applicants argues that the term “sprayable”, as used in the claims gives life, meaning and vitality to the defined composition. And that this limitation has not been shown to have been rendered obvious by the teachings. This argument has been found persuasive.  Smith teaches that the composition may be in spray formulation (column 14, lines 45 and column 17, lines 55)—see newly presented rejections below.  
Applicant argue that Smith does not justify selection of lactic acid by one of ordinary skill to enhance skin penetration of Laurent’s gel.  First, Laurent is no longer employed in the rejection.  Second, Smith teaches that about 0.5% (w/w) to about 2.5% (w/w) lactic acid (claim 17). 


	 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 6-7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over King-Smith (hereinafter Smith)(U.S. Patent 8,470,886) in view of Gordon et al. (US 2009/0181075) as evidence by Fevola (Polysorbate 20, cosmetic ingredients, 2013, Polysorbate 20 | Cosmetics & Toiletries (cosmeticsandtoiletries.com)). 	
	Smith teaches a composition comprising ibuprofen, a hydroalcoholic-based solvent (e.g. aqueous), a C.sub.1-4 alcohol ester of citric acid, and a surfactant, wherein the composition is formulated for topical administration (claim 1).  Smith teaches about 1% (w/w) to about 10% (w/w) ibuprofen; about 25% (w/w) to about 35% (w/w) ethanol; about 15% (w/w) to about 25% (w/w) transcutol; about 1% (w/w) to about 10% (w/w) propylene glycol; about 25% (w/w) to about 35% (w/w) water; about 2% (w/w) to about 5% (w/w) triethyl citrate; about 0.5% (w/w) to about 2.5% (w/w) lactic acid; and about 2% (w/w) to about 10% (w/w) N-(cocoalkyl)amidopropyl betaine (claim 17).  Smith teaches that the composition possess better stability and better skin permeation (abstract, background and example 2).  Smith teaches propylene glycol at a concentration of the formulation comprises about 0% (w/w) to about 20% (w/w), about 1.0% (w/w) to about 15% (w/w) or about 4% (w/w) to about 15% (w/w) (column 12, lines 19-21, and column 16 line 30 and examples 5 and 8, Table 9-10, claims 12, 14 and 17).  Smith teaches that the composition may be in a spray (column 14, lines 45 and column 17, lines 55).  Smith further discloses that the compositions are useful in the treatment of pain (claim 20). Smith teaches that in embodiments the compositions of the present 
	Smith does not expressly disclose lauryl lactate nor glycerol monolaurate.
	Gordon discloses that lactic acid, dipropylene glycol, lauryl lactate and glycerol monolaaurate are permeation enhancers (paragraph 0048).  Gordon teaches that the amount of permeation enhance is typically between about 1 and 30%, sometimes between about 4 and about 20%, by weight of the total weight of adhesive (paragraph 0049).

	
	It would have been obvious to a person of ordinary skill in the art to incorporate lauryl lactate and glycerol monolaurate in the composition of Smith, because both lauryl lactate and glycerol monolaurate are skin permeation compounds (same function) as taught by Gordon.   And when combined with a nonsteroidal antiinflammatory drug (NSAID), lactic acid, propylene glycol, ethanol and water; in order to provide a superior solution that results in improved bioabsorptlon of NSAID with a reasonable expectation of success absence evidence to the contrary.
	
With regards to the concentration of nonsteroidal anti-inflammatory drug, lauryl lactate, lactic acid, glycerol monolaurate, ethanol, propylene glycol and water: the concentration of these compounds are taught in both Smith and Gordon.  It would have been obvious to use the starting points of ibuprofen, lauryl lactate, lactic acid, glycerol monolaurate, ethanol, propylene glycol and water as disclosed by Smith and Gordon, since there are overlapping concentrations of ibuprofen, lauryl lactate, lactic acid, glycerol monolaurate, ethanol, propylene glycol and water.   Furthermore, the optimization of result effect parameters (e.g., dosage range) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has 
	With regards to the HLB value of the non-ionic surfactant of at least 12 of claim 6 and optionally claim 11,   It is known in the art that nonionic surfactants are useful in the composition and may act as a emulsifiers, for example alkyl poly(ethylene oxide), poloxamers, alkyl polygleosides, fatty alcohols, polysorbates, glycerine esters such as glycerinrici noleate and glycerin monolaurate (glycerol monolaurate), and alkyl-poly(ethylene oxide) ethers (e.g. BriTM surfactants), and mixtures thereof as taught by Smith.  It would have been obvious to use any one of the surfactants listed (e.g. polysorbates). A number listed have an HLB value of at least 12 as evidence by Fevola which states that Polysorbate 20 has a HLB value of 16.7 as a potent micro-emulsifier for the solubilization of water-insoluble compounds.  

	With regards to the weight ratios of ethanol and water, Smith teaches a ratio of about 1:1 (which fall within the claimed ratio). It would have been obvious to optimized said ratio of water to ethanol. The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, no 
	With regards to the concentration of glyceryl monolaurate, Gordon teaches that the amount of permeation enhance is typically between about 1 and 30%, sometimes between about 4 and about 20%, by weight of the total weight of adhesive.  It is known in the art that the effect of GML as a permeation enhancer for other drugs not specifically set forth herein, may be readily determined by a worker skilled in the art from in vitro permeation measurements performed on cadaver skins or other membranes in conventional diffusion cell tests as well as by in vivo measurements of blood or urine levels for example.  Furthermore, the optimization of result effect parameters (e.g., dosage range) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.

Claims 4-5 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over King-Smith (hereinafter Smith)(U.S. Patent 8,470,886) in view of Gordon et al. (US 2009/0181075) as applied to claims 1-3, 6-7, 9-11  above, and further in view of Stanos (Topical Agenst for the Management of Musculoskeletal Pain, Journal of Pain and Symptom Management, Vol. 33 No. 3 March 2007) and Anderson (Final Report on the Safety Assessment of Ceteth-1, -2, -3, -4, -5, -6, -10, -12, -14, -15, -16, -20, -24, -25, -30, and -45, Final Report on the Safety Assessment of Ceteth-1, -2, -3, -4, -5, -6, -10, -12, -14, -15, -16, -20, -24, -25, -30, and -45 (sagepub.com)) as evidence by Emulsifiers (Cmulsifiers with HLB values, Dec 2007, Emulsifiers with HLB Values (theherbarie.com)).

The teachings of Smith and Gordon are cited above.
Neither Smith nor Gordon cite NSAIDS other than ibuprofen. Nor does Smith nor Gordon disclose polyethylene glycol (PEG) ethers of cetyl alcohol (Ceteth)
Stanos teaches that NSAIDs such as Indomethancin, diclofenac, iburprofen, benzydamine, salicylic acid, ketoprofen and felvinac (abstract and table 3) are useful in topical treatment for pain. Stanos teaches that topical NSAIDs have demonstrated benefit for treating pain from acute and chronic musculoskeletal conditions.  Also, clinicians should become familiar with over-the-counter topical preparations for analgesia, as they are often used and can contain ingredients with analgesic mechanisms supported by evidence in the literature. Furthermore, maintaining an understanding of topical delivery systems, as new ones are developed and others optimized, will be important to providing continuing best practice for patients requiring diverse, multimodal options for managing their pain (page 352, conclusion).

It would have been obvious to additionally included or substitute ketoprofen, diclofenac or indoethancin instead of ibuprofen as taught by Smith because it is known in the art that NSAIDs perform the same function of treating pain and as anti-inflammatories agents as disclosed by both Smith and Stanos with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious to incorporate Ceteth-20 as the surfactant/emulsifiers into the composition of Smith as modified by Gordon.  Since it known that nonionic surfactants (e.g. alkyl-poly(ethylene oxide) ethers) are useful in the composition and may act as a emulsifiers as taught by Smith: one would have selected ceteth-20 (which is a polyethylene glycol (PEG) ethers of cetyl alcohol, where n has an average value of 20 as taught by Anderson) and an HLB value of 15.7 as evidence by Emulsifiers with a reasonable expectation of success absence evidence to the contrary.
	With regards to the water-ethanol mixture in a respective weight ratio of about 1.7; it is known in the art that the compositions comprise about 10% (w/w) to about 60% (w/w) as taught by Smith.  It would have been obvious to optimize the weight ratio of water-ethanol since the instant claims recite the term “about 1.7”.  Smith teaches a ratio of about 10% to about 60%, which is equivalent to about 1:6.  Since the term “about”  permits some tolerance both above and below the recited ratio of water-ethanol of about In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103 in light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 10-11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 12-14 and 16 of U.S. Patent 8,470,886 in view of Gordon et al. (US 2009/0181075).
	Smith claims a composition comprising ibuprofen, a hydroalcoholic-based solvent (e.g. aqueous), a C.sub.1-4 alcohol ester of citric acid, and a surfactant, wherein the composition is formulated for topical administration (claim 1).  Smith claims about 1% (w/w) to about 10% (w/w) ibuprofen; about 25% (w/w) to about 35% (w/w) ethanol; about 15% (w/w) to about 25% (w/w) transcutol; about 1% (w/w) to about 10% (w/w) propylene glycol; about 25% (w/w) to about 35% (w/w) water; about 2% (w/w) to about 5% (w/w) triethyl citrate; about 0.5% (w/w) to about 2.5% (w/w) lactic acid; and about 2% (w/w) to about 10% (w/w) N-(cocoalkyl)amidopropyl betaine (claim 17).  Smith teaches propylene glycol at a concentration of the formulation comprises about 0% (w/w) to about 20% (w/w), about 1.0% (w/w) to about 15% (w/w) or about 4% (w/w) to about 15% (w/w) (claims 12, 14 and 17).  Smith further claims that the compositions are useful in the treatment of pain (claim 20). 

	Gordon discloses that lactic acid, dipropylene glycol, lauryl lactate and glycerol monolaaurate are permeation enhancers (paragraph 0048).  Gordon teaches that the amount of permeation enhance is typically between about 1 and 30%, sometimes between about 4 and about 20%, by weight of the total weight of adhesive (paragraph 0049).	
With regards to the composition being in a spray formulation as instantly claimed; there is nothing in the Smith claims would prevent the composition from being sprayed especially since the composition is in a hydro-liquid formulation with a reasonable expectation of success absence evidence to the contrary.

	It would have been obvious to a person of ordinary skill in the art to incorporate lauryl lactate and glycerol monolaurate in the composition of Smith, because both lauryl lactate and glycerol monolaurate are skin permeation compounds (same function) as taught by Gordon.   And when combined with a nonsteroidal anti-inflammatory drug (NSAID), lactic acid, propylene glycol, ethanol and water; in order to provide a superior solution that results in improved bioabsorptlon of NSAID with a reasonable expectation of success absence evidence to the contrary.
With regards to the concentration of nonsteroidal anti-inflammatory drug, lauryl lactate, lactic acid, glycerol monolaurate, ethanol, propylene glycol and water: the concentration of these compounds are taught in both Smith and Gordon.  It would have been obvious to use the starting points of ibuprofen, lauryl lactate, lactic acid, glycerol monolaurate, ethanol, propylene glycol and water as disclosed by Smith and Gordon, 

Conclusion
	Claims 1-12 are rejected
	No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627   

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627